DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-20 are deemed to have an effective filing date of January 9, 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 202, 210, 308b, 308c, 702, 814, 914, 1014.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 330b, 330c, 430b, 430c, 714, 812, 912, 940, 1040, 1300, 205. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Specification
The disclosure is objected to because of the following informalities:
On page 8, line 1, the recitation of “devices 300b, 300c includes electrodes 306b, 306c” is not reflected in the drawings.
On page 13, line 20, the recitation of “user input system 202” should be --user input system 221--.  The user input decision box in Fig. 24 has not been described in the description.
On page 11, line 26 and page 13, line 26, the recitation of “programmer module 102” should be --programmer module 1402--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 12-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0031837 to Perryman et al. (hereinafter referred to as “Perryman”) in view of US Patent Application Publication No. 2018/0008821 to Gonzalez et al. (hereinafter referred to as “Gonzalez”).

Perryman differs from the claimed invention in that it does not expressly disclose that the electrodes applying electrical pulses do not have cables/wires connecting the electrodes to each other or to the flexible circuit board. However, Gonzalez teaches, in a related art: implantable thin film devices, that its flexible circuit is connected to the electrodes without cables/wires as a layer of the flexible circuit of Gonzalez has conductive traces (e.g., abstract of Gonzalez) and that the conductive traces enable the delivery/sense of signals within the body without multiple bulky mechanical components such as wires or cables (e.g., paragraphs [0095]-[0103]) of Gonzalez).
Accordingly, one of ordinary skill in the art would have recognized the benefits of attaching electrodes to a flexible circuit board without cables connecting the electrodes to each other or to the flexible circuit board in view of the teachings of Gonzalez. Consequently, one of ordinary skill in the art would have modified the implantable 
With respect to claim 6, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, wherein the one or more electrodes are attached to the flexible circuit board respectively along one or more interior surfaces of the one or more electrodes (e.g., Fig. 13A, electrodes 203 are connected to the flexible circuit board 206 along one or more interior surface).
With respect to claim 12, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, wherein the one or more electrodes have a generally tubular shape (e.g., Fig. 13A, 203 of cylindrical lead 400 and paragraph [0072] of Perryman).
As to claim 13, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, wherein the one or more electrodes are directly attached to the flexible circuit board (e.g., Figs. 28A-B and paragraph [0103] of Gonzalez). It would have been further obvious to one of ordinary skill in the art to further modify the flexible circuit of Perryman so that its electrodes are directly attached to the flexible circuit board as taught by Gonzales and because the combination would have yielded predictable results.
With respect to claim 15, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, further comprising an antenna attached to the flexible 
As to claim 16, Perryman in view of Gonzalez teaches the implantable electronic device of claim 15, wherein the antenna comprises a layer of the flexible circuit board (e.g., paragraph [0061] of Perryman).
With respect to claims 17-18, Perryman in view of Gonzalez teaches the implantable electronic device of claim 15, but does not specify the orientation of the antenna. Perryman discloses that the configuration of the antenna depends upon biological tissue in which it is placed and exposure conditions (e.g., paragraph [0056] of Perryman). Accordingly, one of ordinary skill in the art would have recognized that the orientation of the antenna with respect to its circuits depends upon the desired needs of the antenna in view of Perryman’s disclosure. Consequently, one of ordinary skill in the art would have modified the orientation of the antenna to be parallel to or perpendicular to the one or more circuits depending upon the orientation that produces the desired result.
As to claim 20, Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, wherein the implantable electronic device is sized to be passed through an introducer needle (e.g., abstract of Perryman).

Claims 2-5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman in view of Gonzalez as applied to claim 1 above, and further in view of US Patent No. 7,856,707 to Cole.

As to claim 3, Perryman in view of Gonzalez and Cole teaches the implantable electronic device of claim 2, wherein the one or more electrode comprise one or more of stainless steel, platinum, platinum-iridium, gallium-nitride, titanium-nitride, and iridium-oxide (e.g., paragraph [0005] of Perryman and column 4, lines 17-50 and column 11, lines 24-37of Cole). Accordingly, one of ordinary skill in the art would have recognized that platinum and iridium alloys are safe for an implantable device exposed to tissue in view of the teachings of Perryman and Cole. Consequently, one of ordinary skill in the art would have modified the implantable device of Perryman in view of Gonzalez and Cole so that its joint is also made from platinum or iridium alloys where it is exposed as taught to be safe in an implantable lead by Perryman and Cole, and because the combination would have yielded predictable results.

As to claim 5, Perryman in view of Gonzalez and Cole teaches the implantable electronic device of claim 2, wherein the one or more electrode have a thickness of about 0.05 mm to about 0.5 mm (e.g., paragraph [0075] of Perryman). Since the joint of Perryman, Gonzalez and Cole is the same thickness as the electrode, one of ordinary skill in the art would have chosen the dimensions taught by Perryman for the joint of the combination. 
With respect to claim 7, Perryman in view of Gonzalez and Cole teaches the implantable electronic device of claim 6, wherein the one or more interior surfaces have a shape that is complimentary to at least one or more portions of the one or more joints (e.g., the joint taught by Cole is fit inside the interior surface of the electrode).
As to claim 11, Perryman in view of Gonzalez and Cole teaches the implantable electronic device of claim 1, wherein the one or more electrodes are attached to the flexible circuit board via laser welding, soldering, or conductive epoxy application (e.g., column 8, lines 20-24 of Cole: laser welding and lines 35-51 of Cole: epoxy fill).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman in view of Gonzalez as applied to claim 1 above, and further in view of US Patent Application Publication No. 2011/0130816 to Howard et al. (hereinafter referred to as “Howard”).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perryman in view of Gonzalez as applied to claim 1 above, and further in view of US Patent No. 8,897,894 to Orinski.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Perryman in view of Gonzalez as applied to claim 1 above, and further in view of US Patent Application Publication No. 2015/0366508 to Chou et al. (hereinafter referred to as “Chou”).
Perryman in view of Gonzalez teaches the implantable electronic device of claim 1, but does not expressly teach that the one or more electrodes are attached to the flexible circuit board within a compressive mechanical structure. However, Chou, in a related art: flexible printed circuit board electrical pathways for transmitting an electrical .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Perryman in view of Gonzalez as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0184597 to Andresen.
Perryman in view of Gonzalez teaches the implantable electronic device of claim 15, but does not expressly disclose that the antenna comprises two separate portions.
However, Andresen, in a related art: antenna assembly for an implanted stimulator, teaches a bowtie antenna assembly 1100 with two separate portions (Fig. 11A of Andresen: 1102L, 1102R). Accordingly, one of ordinary skill in the art would have recognized that the radiation of the bowtie may be appropriate when transmitting to electrodes over a wide area. Consequently, one of ordinary skill in the art would have modified the antenna of Perryman in view of Gonzalez to have two separate portions in order to modify the desired transmission/reception of the antenna in order to have .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2019/0282297 to Schultz is directed to a catheter with a flexible circuit board (e.g., Figs. 7-8) to which electrodes are electrically connected via pads 66 and traces 75.
	US Patent Application Publication No. 2017/0165476 to Greenberg et al. is directed to electrode arrays for a visual prosthesis where a flexible circuit array has a bond pad at one end, electrodes a the other end and traces connecting the bond pads with electrodes (e.g., Fig. 3).
	US Patent No. 9,248,276 to Pianca et al. is directed to leads with spiral or helical segmented electrode arrays where an electrode is connected on its exterior to a circuit via a joint (e.g. Figs. 3A-3F).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792